DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 01/11/2021 amended claims 1-10.  Claims 1-10 are pending and allowed. 

Allowance
Claims 1-10 are allowed.
Regarding claim 1, the closest prior art references, US 20100079730 A1, US 20050179824 A1, US 20140204346 A1, US 20110043764 A1, US 20070171313 A1, and US 20060067673 A1, do not teach, by themselves or in combination with one another, “wherein the digital light processing module is configured to receive the feedback signal sent from the color wheel rotation speed feedback module; wherein the main controller is configured to send dynamic brightness information comprising brightness information of the light source to the digital light processing module; wherein the digital light processing module is further configured to receive the dynamic brightness information from the main controller and send, based on the feedback signal from the color wheel rotation speed feedback module, processed dynamic brightness information and the control signal to the light source controller, the processed dynamic brightness information sent from the digital light processing module comprising the brightness information of the light source and time-sequence control information that matches regions of the color wheel; wherein the light source controller is configured to control, based on 
Claims 2-4 depend, directly or indirectly, on claim 1; hence they are also allowed.

Regarding claim 5, the closest prior art references, US 20100079730 A1, US 20050179824 A1, US 20140204346 A1, US 20110043764 A1, US 20070171313 A1, and US 20060067673 A1, do not teach, by themselves or in combination with one another, “wherein the color wheel rotation speed feedback module is configured to generate a feedback signal comprising an actual rotation speed value of the color wheel; wherein the digital light processing module and the light source controller receive the feedback signal sent from the color wheel rotation speed feedback module; wherein the main controller is configured to send dynamic brightness information comprising brightness information of the light source to the digital light processing module; wherein the digital light processing module is configured to receive the dynamic brightness information from the main controller and send, based on the feedback signal from the color wheel rotation speed feedback module, processed dynamic brightness information and the control signal to the light source controller, the processed dynamic brightness information sent from the digital light processing module comprising the brightness information of the light source and time-sequence control information that matches regions of the color 
Claims 6-8 depend, directly or indirectly, on claim 5; hence they are also allowed.

Regarding claim 9, the closest prior art references, US 20100079730 A1, US 20050179824 A1, US 20140204346 A1, US 20110043764 A1, US 20070171313 A1, and US 20060067673 A1, do not teach, by themselves or in combination with one another, “controlling, by the color wheel controller, rotation of a color wheel based on a control signal of the digital light processing module, and generating, by the color wheel rotation speed feedback module, a feedback signal comprising an actual rotation speed value of the color wheel after the color wheel has rotated; receiving, by the digital light processing module, the feedback signal and determining whether the actual rotation speed value of the color wheel included in the feedback signal exceeds a preset rotation speed value; when the actual rotation speed value of the color wheel exceeds the preset rotation speed value, sending, by the digital light processing module, processed dynamic brightness information and the control signal to the light source controller, controlling, by the light source controller based on the received control signal, the power module 

Regarding claim 10, the closest prior art references, US 20100079730 A1, US 20050179824 A1, US 20140204346 A1, US 20110043764 A1, US 20070171313 A1, and US 20060067673 A1, do not teach, by themselves or in combination with one another, “controlling, by the color wheel controller, rotation of a color wheel based on a control signal of the digital light processing module, and generating, by the color wheel rotation speed feedback module, a feedback signal comprising an actual rotation speed value of the color wheel after the color wheel has rotated; receiving, by both the digital light processing module and the light source controller, the feedback signal and determining whether the color wheel rotation speed value included in the feedback signal exceeds a preset rotation speed value; when the digital light processing module determines that the actual rotation speed value of the color wheel exceeds the 




Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton, can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882